

117 HRES 426 IH: Expressing opposition to removing sanctions with respect to the Nord Stream II pipeline.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 426IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Hudson (for himself, Mr. Gallagher, Mr. Cawthorn, Mr. Gibbs, Mrs. Wagner, Mr. Joyce of Pennsylvania, Mr. Balderson, Mr. Rouzer, Mr. Diaz-Balart, Mr. Estes, Mr. Harris, Ms. Van Duyne, Mr. Fitzpatrick, Ms. Herrell, Mr. Bost, Mr. Dunn, Mr. Latta, and Mr. Meijer) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing opposition to removing sanctions with respect to the Nord Stream II pipeline. 
Whereas Nord Stream II is an underwater natural gas pipeline that, if completed, will transport natural gas from the Russian Federation through the Baltic Sea to Germany; Whereas Russia controls the supply of nearly 40 percent of Europe’s natural gas and 11 European countries rely on Russian natural gas for 75 percent or more for their annual needs; 
Whereas Nord Stream II will increase Russian control over the European energy market; Whereas President Joe Biden has called Nord Stream II a bad deal for Europe; 
Whereas, in his confirmation hearing, Secretary of State Antony Blinken stated, I am determined to do whatever we can to prevent that completion.; Whereas the Biden administration has identified Nord Stream II AG and Nord Stream II AG head Matthias Warnig as engaged in sanctionable activity; 
Whereas a national interest waiver was granted by the Biden administration to Nord Stream II AG and Nord Stream II AG head Matthias Warnig; Whereas it is in the national interest of the United States to support Ukraine’s sovereignty, stand with European allies against Russian aggression, and fight corruption; 
Whereas Nord Stream II AG is in part driven by Gerhard Schroeder, former German chancellor and now Putin associate, who has become emblematic of autocrats hiring former western officials; Whereas the Biden administration has stated that anticorruption is one of its policy priorities and Nord Stream II provides a pathway for corruption to enter western democracies, compounding Russia’s weaponization of corruption; 
Whereas the Biden administration has stated that climate action is one of its policy priorities and Nord Stream II exacerbates climate change; Whereas Donald Tusk, the former President of the European Council, stated that Nord Stream II would not help diversification, nor would it reduce European dependency on Russian gas; 
Whereas it has been longstanding United States policy to support European energy security through diversification of supplies, such as the Southern Gas Corridor which will deliver Caspian Sea energy resources to Southern and Central Europe; Whereas the existing Ukrainian gas transit system currently has 55,000,000,000 cubic meters of spare capacity which is equal to Nord Stream II’s planned capacity; 
Whereas Ukraine has been a stable and reliable transit hub for energy flowing to European destinations; Whereas Russia’s geopolitical interest in Nord Stream II is not to increase European energy security, but rather to drive a wedge between countries in Europe and drastically diminish Ukraine’s political leverage regarding Russia and the significant income Ukraine derives from transit fees; 
Whereas Members of Congress on a bipartisan basis have expressed strong opposition to Nord Stream II through statements and legislation; and Whereas Congress has mandated sanctions against those involved in the construction of the Nord Stream II pipeline on the basis of its constitutional authority to regulate commerce: Now, therefore, be it 
That the House of Representatives— (1)finds that Nord Stream II is a drastic step backwards for European energy security and United States interests; 
(2)calls upon the Biden administration to revoke the national interest waiver granted to Nord Stream II AG and Nord Stream II AG head Matthias Warnig; (3)urges the President to use all available means to support European energy security through a policy of reducing reliance on the Russian Federation; and 
(4)urges the President to prioritize the fight against corruption and kleptocracy in Europe by sanctioning those Russian oligarchs and cronies who use dirty money to undermine the rule of law and democracy, as in the case of Nord Stream II. 